Motion Granted in Part; Order filed September 19, 2013




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00257-CR
                                ____________

                   HECTOR RIOS SAAVEDRA, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 5
                           Harris County, Texas
                       Trial Court Cause No. 1780331

                                     ORDER

      Appellant is represented by retained counsel on appeal, Jonathan Munier.
On September 10, 2013, counsel filed a motion to withdraw as appellate counsel
because he has a conflict in a pending case against appellant and is unable due to a
medical condition to complete representation of appellant. Accordingly, we enter
the following order.
      We ORDER the judge of the County Criminal Court at Law No. 5 to
consider counsel’s request to withdraw.        If current counsel is permitted to
withdraw, the judge shall conduct a hearing to determine whether appellant is
indigent and whether he is entitled to appointed counsel. If appellant is entitled to
appointed counsel, the judge shall appoint new appellate counsel for appellant.
The judge shall see that a record of any hearing is made, and shall order the trial
clerk to forward a record of the hearing and a supplemental clerk’s record
containing any orders permitting counsel to withdraw and appointing new counsel,
if permitted. Those records shall be filed with the clerk of this court on or before
October 17, 2013.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      It is so ORDERED.



                                       PER CURIAM